Mr. Presiding Justice Sears delivered the opinion of the court. But three grounds are presented upon which a reversal of the judgment is sought. First, it is contended that the judgment is excessive, in that it includes the amount deposited after the dissolution of the banking firm, and in that it includes interest. The evidence is sufficient to warrant the court in finding that the $200 was.deposited by appellee through the agency of his wife; and the provisions of the pass-book issued by the bank to the depositor provided for the interest allowed. The evidence is also sufficient to sustain the court in finding that appellee is not to be charged with notice of the dissolution. Secondly, it is urged that the court erred in admitting the pass-book in evidence. This contention is disposed of by the decision in Arnold v. Hart, 75 Ill. App. 165, wherein this court, speaking through Mr. Justice Windes, said : “ It is claimed the court erred in admitting the bankbook in evidence. .Plaintiff proved the partnership, that he got the book at the bank, and that all the entries were made in it at the bank by the clerks. There was sufficient foundation to justify its admission in evidence. As to him the partnership continued until it was shown that be had notice of its dissolution, which is a special point of contest in this case.” Third, complaint is made that the court erred in modifying two propositions of law tendered by appellant, and in holding one proposition tendered by appellee. The two propositions as modified state the rules of law governing sufficiently favorable to appellants. It is apparent, considering together all the propositions held, that the court did not err in applying the law to the facts. Ho other questions are presented. The judgment is affirmed.